[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 566 
After the decision of this case in Department Two, a rehearing was granted before the court in Bank. With the exception of the statement in the department opinion to the effect that the heirs of a deceased person may maintain an action under section 377 for an injury causing his death against an employer who is liable only because of the new provisions contained in the amended section 1970 of the Civil Code, we adhere to the department opinion. Said statement was not necessary to the decision.
Upon the argument before the court in Bank it was contended that the paragraph of the amendment to section 1970, declaring who may sue for an injury causing death, is unconstitutional because that subject is not embraced in the title of the act, that the entire act is unconstitutional because it embraces two subjects, and that said paragraph is also invalid because it is discriminatory and not uniform in its operation. Additional briefs have also been filed upon the question of the effect of this paragraph upon section 377 of the Code of Civil Procedure, claiming that section 1970 covers the entire subject and wholly supersedes and repeals section 377
1. The title is as follows: "An act to amend section 1970 of the Civil Code of the state of California, relating to the responsibility of employers for injuries to or death of employees." (Stats. 1907, p. 119.) The constitution declares that every act shall embrace but one subject, which subject must be expressed in its title. (Art. IV, sec. 24.) It is not necessary to discuss this question at length. The act relates to the responsibility of employers for the death of employees. This general subject properly includes provisions declaring who may sue the employer for damages resulting from such death. The details need not be expressed in the title. (Ex parte Liddell,93 Cal. 637, [29 P. 251]; Abeel v. Clark, 84 Cal. 229, [24 P. 383]; Matter of Miller, 162 Cal. 687, 700, [124 P. 427].) It follows also that the act embraces but one subject. *Page 568 
2. The paragraph does not violate the constitutional provision requiring general laws to have uniform operation, nor that forbidding a grant of special privileges to one citizen or class which are not given on the same terms to all. (Art. I, secs. 11, 21.) Upon this point, the argument is that it gives a right of action for damages against an employer in favor of the widow, children, dependent parents, and dependent brothers and sisters of an employee whose death is caused by an injury received from negligence of a fellow-servant, and does not grant such right in favor of the husband, nephews and nieces, or other collateral heirs of the person so killed. A right of action to an heir for an injury to an ancestor does not exist at common law. It is not an inherent right. It exists only so far and in favor of such person as the legislative power may declare. The constitutional provisions aforesaid were not intended to make it necessary that the legislature, when conferring new rights of action upon particular classes of citizens for injuries not previously actionable, should by the same act declare that all persons who may suffer damages from injuries of that character shall also have such right of action. Many considerations of public policy affect the question of the propriety and extent of such laws, the weight and effect of which, and the method of meeting or avoiding them, are matters resting exclusively in the legislative discretion. The probable number of husbands, or of collateral heirs of the third degree, who may suffer damage from such deaths, their probable necessitous circumstances and the consequences of extending the right to a more numerous and remote class, are among the circumstances to be considered. The decision of the legislature as to how far it will extend the new right is conclusive, unless it appears beyond rational doubt that an arbitrary discrimination between persons or classes similarly situated has been made without any reasonable cause therefor.(Matter of Miller, 162 Cal. 687, 698, [124 P. 427]; Ex parteMartin, 157 Cal. 57, [26 L.R.A. (N.S.) 242, 106 P. 235].) It cannot be said that there is no reasonable ground for the exclusion of husbands and collateral heirs of the third degree from the benefits of the act. Hence we must give it effect as an act within the legislative discretion. A law establishing rules of liability for negligence applying only to actions arising from the relations *Page 569 
between employees and employers, does not violate the constitutional provisions in question. The relation of employer and employee is sufficiently peculiar and distinct from others to warrant legislation for it as a class distinct from other relations.
3. We do not consider it necessary in this case to determine the precise extent to which section 1970 may prevail over section377 so far as they respectively authorize actions for injuries causing death. The latter is general, applying to all persons. The former applies only to injuries arising out of the relation of employer and employee. So far as injuries arising out of that relation are made actionable where death ensues, where they were not actionable before, section 1970 is now the only statute authorizing the action. The language of the opinion in department is to be understood to refer only to such actions. Farther than this we need not go.The present case arose out of the newly created liability.
The judgment is affirmed.
Henshaw, J., Sloss, J., Angellotti, J., and Melvin, J. concurred.
The following is the opinion of Department Two, rendered on June 13, 1912, referred to and adopted in the foregoing opinion in Bank.